DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,391,287) in view of Snaith et al. (US 2015/0249170) and in view of Wang et al. (CN 106098950; see English machine translation).
Regarding claim 1, Huang discloses a solar cell (100; Figure 1A), comprising: 
a first electrode (cathode 102); 
a second electrode (anode 104); 
a light-absorbing layer (halide perovskite 106) located between the first electrode and the second electrode (see Figure 1A); and 
an intermediate layer (trapping layer 112) located between the light-absorbing layer and at least one electrode selected from the group consisting of the first electrode and the second electrode (see Figure 1A), 
wherein the light-absorbing layer contains a perovskite compound represented by a chemical formula ABX3, where A is a monovalent cation (it is disclosed the active layer can be a halide perovskite material comprising methylammonium lead halide; C5/L18-25; see Figure 5); 
the intermediate layer is in direct contact with the light-absorbing layer (see Figure 1A); 
the at least one electrode selected from the group consisting of the first electrode and the second electrode has light-transmissive property (it is disclosed the anode can be ITO; C4/L16-21); and 
the intermediate layer contains at least one selected from the group consisting of (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) and fullerene C60 (it is disclosed trapping layer 112 can be a single layer of fullerenes; C4/L6-8).

While Huang does not expressly disclose the light-absorbing layer contains a tin fluoride and a perovskite compound represented by a chemical formula ASnI3, where the tin fluoride is a separate compound from the perovskite compound, and a molar ratio of the tin fluoride to the perovskite compound is not less than 5% and not more than 20%, the reference discloses the perovskite material can have a formula of ABX3, where B is a metal cation, as set forth above, where the metal cation can be lead (MAPbI3 as set forth above).
Snaith teaches it is well known in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for a perovskite material having a formula of ABX3, where tin and lead are the most common choices ([0166]-[0172]), and the organic cation can be methylammonium cation ([0505]), such that the perovskite material will have a chemical formula ASnI3 as claimed.
As Huang is not limited to any specific examples of metal cation for the perovskite material and as tin and lead were well known in the art before the effective filing date of the claimed invention to be the most common choices, as evidenced by Snaith above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for the perovskite material having a chemical formula of ABX3 in the device of Huang, since the selection of a known material based on its suitability of its intended use has been determined to be prima facie obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07. Further, said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.

Additionally, Wang discloses a ASnX3 perovskite material, where the precursor solution comprises a stannous halide additive such as stannous fluoride (page 3), where the stannous fluoride in the precursor solution is 0.01 to 1 mol/L (page 3 and claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additive such as stannous fluoride in the precursor solution for preparing the ASnI3 perovskite material in the device of modified Huang at an amount of 0.01 to 1 mol/L in the precursor solution, as taught by Wang above, so that product defects of the ASnI3 perovskite material can be reduced due to the oxidation of the stannous halide component of the perovskite precursor, thus improving solar cell performance, as disclosed by Wang (page 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness, where the instant specification discloses in paragraph [0096] that the quencher material such as tin fluoride has a concentration of not less than 0.05 mol/L and not more than 0.4 mol/L. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Additionally, as the amount of defects in the perovskite material and overall solar cell performance are variables that can be modified, among others, by adjusting said amount of stannous fluoride to be included in the precursor solution, as disclosed by Wang above, with said amount of defects in the perovskite material decreasing while the overall solar cell performance increases as the amount of stannous fluoride additive is increased, the precise molar ratio of the tin fluoride to the perovskite compound would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molar ratio of the tin fluoride to the perovskite compound cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the molar ratio of the tin fluoride to the perovskite compound in the apparatus of modified Huang to obtain the desired balance between the amount of defects in the perovskite material and overall solar cell performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, modified Huang discloses all the claim limitations as set forth above. While modified Huang does not expressly disclose a mass spectrum of the intermediate layer has a first peak located at a mass number of 720, it is evidenced by Henderson et al. (“Mass Spectrometric Transmutation of Fullerenes”) in Figures 1 and 2 that C60 has a peak located around 720.
Regarding claims 3 and 6, modified Huang discloses all the claim limitations as set forth above.
While the reference does not expressly disclose the intermediate layer includes a tin element; and a molar ratio of carbon to tin is not less than 35% and not more than 408% in the intermediate layer, or more specifically, the molar ratio of carbon to tin is not less than 51 % and not more than 110% in the intermediate layer, the reference discloses the intermediate layer can include a combination of materials including tin oxide and fullerene (C5/L55-C6/L24).
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the intermediate layer includes C60 and a tin element such as tin oxide in the device of modified Huang, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, as the efficiency of the solar cell and electron/hole transport of the intermediate layer are variables that can be modified, among others, by adjusting said ratio of fullerene to tin oxide in the intermediate layer, with said efficiency of the solar cell and electron/hole transport of the intermediate layer changing as the ratio of fullerene to tin oxide in the intermediate layer is varied, the precise ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molar ratio of carbon to tin in the intermediate layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, in the apparatus of modified Huang to obtain the desired balance between the efficiency of the solar cell and electron/hole transport of the intermediate layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 4, modified Huang discloses all the claim limitations as set forth above, and further discloses the intermediate layer can include a combination of materials including tin oxide and fullerene (C5/L55-C6/L24), but the reference does not expressly disclose a molar ratio of carbon to tin is not less than 74 % and not more than 408% in the intermediate layer.
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the intermediate layer includes C60 and a tin element such as tin oxide in the device of modified Huang, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, as the efficiency of the solar cell and electron/hole transport of the intermediate layer are variables that can be modified, among others, by adjusting said ratio of fullerene to tin oxide in the intermediate layer, with said efficiency of the solar cell and electron/hole transport of the intermediate layer changing as the ratio of fullerene to tin oxide in the intermediate layer is varied, the precise ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molar ratio of carbon to tin in the intermediate layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, in the apparatus of modified Huang to obtain the desired balance between the efficiency of the solar cell and electron/hole transport of the intermediate layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, modified Huang discloses all the claim limitations as set forth above, but the reference does not expressly disclose the intermediate layer contains (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-h-[1,9-c]pyrrol-2'-yl)benzoic acid), and a molar ratio of carbon to tin is not less than 51% and not more than 109% in the intermediate layer.
Note that because claim 1 is in the form of a Markush group, and modified Huang teaches the intermediate layer contains fullerene C60, it is not required that modified Huang meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 7, modified Huang discloses all the claim limitations as set forth above, and further discloses an electron transport layer (buffer layer 110; is disclosed the material can be an electron transport material such as fullerene and metal oxides; C6/L25-C7/L5) between the light-absorbing layer and the first electrode, wherein the intermediate layer is located between the light-absorbing layer and the electron transport layer (see Figure 1A).
Regarding claim 8, modified Huang discloses all the claim limitations as set forth above, and further discloses a hole transport layer (buffer layer 108; as set forth above, such that PEDOT and CuPc are known hole transport materials) between the light-absorbing layer and the second electrode (see Figure 1A).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0218307) in view of Snaith et al. (US 2015/0249170) and in view of Wang et al. (CN 106098950; see English machine translation).
Regarding claim 10, Huang discloses a solar cell (124; Figure 3), comprising: 
a first electrode (cathode conductive tape 114; [0047]); 
a second electrode (anode ITO layer 108; [0061]); 
a light-absorbing layer (halide perovskite 110) located between the first electrode and the second electrode (see Figure 3); and 
an intermediate layer (trapping layer; [0065]) located between the light-absorbing layer and at least one electrode selected from the group consisting of the first electrode and the second electrode ([0065]), 
an electron transport layer (charge transport material 112; [0047]) located between the light-absorbing layer and the first electrode (see Figure 3), the electron transport layer is different from the intermediate layer (the electron transport layer can be made of TiO2 while the intermediate layer can be C60-SAM, as set forth above),
wherein the light-absorbing layer contains a perovskite compound represented by a chemical formula ABX3, where A is a monovalent cation (it is disclosed the perovskite film can be a halide perovskite material comprising methylammonium halide and lead iodide; [0063]); 
the intermediate layer is in direct contact with the light-absorbing layer (as set forth above); 
the at least one electrode selected from the group consisting of the first electrode and the second electrode has light-transmissive property (it is disclosed the anode can be ITO, as set forth above); and 
the intermediate layer contains (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) (C60-SAM) or the combination of 4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) and fullerene C60 (as set forth above; [0065]).
While Huang does not expressly disclose the light-absorbing layer contains a tin fluoride and a perovskite compound represented by a chemical formula ASnI3, where the tin fluoride is a separate compound from the perovskite compound, and a molar ratio of the tin fluoride to the perovskite compound is not less than 5% and not more than 20%, the reference discloses the perovskite material can have a formula of ABX3, where B is a metal cation, as set forth above, where the metal cation can be lead (MAPbI3 as set forth above).
Snaith teaches it is well known in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for a perovskite material having a formula of ABX3, where tin and lead are the most common choices ([0166]-[0172]), and the organic cation can be methylammonium cation ([0505]), such that the perovskite material will have a chemical formula ASnI3 as claimed.
As Huang is not limited to any specific examples of metal cation for the perovskite material and as tin and lead were well known in the art before the effective filing date of the claimed invention to be the most common choices, as evidenced by Snaith above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for the perovskite material having a chemical formula of ABX3 in the device of Huang, since the selection of a known material based on its suitability of its intended use has been determined to be prima facie obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07. Further, said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.

Additionally, Wang discloses a ASnX3 perovskite material, where the precursor solution comprises a stannous halide additive such as stannous fluoride (page 3), where the stannous fluoride in the precursor solution is 0.01 to 1 mol/L (page 3 and claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additive such as stannous fluoride in the precursor solution for preparing the ASnI3 perovskite material in the device of modified Huang at an amount of 0.01 to 1 mol/L in the precursor solution, as taught by Wang above, so that product defects of the ASnI3 perovskite material can be reduced due to the oxidation of the stannous halide component of the perovskite precursor, thus improving solar cell performance, as disclosed by Wang (page 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness, where the instant specification discloses in paragraph [0096] that the quencher material such as tin fluoride has a concentration of not less than 0.05 mol/L and not more than 0.4 mol/L. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Additionally, as the amount of defects in the perovskite material and overall solar cell performance are variables that can be modified, among others, by adjusting said amount of stannous fluoride to be included in the precursor solution, as disclosed by Wang above, with said amount of defects in the perovskite material decreasing while the overall solar cell performance increases as the amount of stannous fluoride additive is increased, the precise molar ratio of the tin fluoride to the perovskite compound would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molar ratio of the tin fluoride to the perovskite compound cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the molar ratio of the tin fluoride to the perovskite compound in the apparatus of modified Huang to obtain the desired balance between the amount of defects in the perovskite material and overall solar cell performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 11, modified Huang discloses all the claim limitations as set forth above, and further discloses the electron transport layer is formed of TiO2 (as set forth above).
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. 
Applicant argues that Wang does not disclose the additive SnF2 in the precursor solution remains as a separate compound from the perovskite materials as the final product because Wang discloses the solution containing SnF2 was added drop-wise on an electrically conductive carbon coating surface and heated at 170oC for 10 minutes, where the melting point of SnF2 is 213 oC, it is likely that the SnF2 would evaporate or react with perovskite compounds because of the high temperature.
However, it appears the argument is pure speculation and based on opinion and not factual evidence. Additionally, it is noted that the instant specification has only disclosed in paragraph [0056] that the perovskite precursor solution liquid mixture is heated with the heater to temperature of not less than 40 oC and not more than 180 oC to dissolve the components in the mixture and left at rest at room temperature. The instant specification goes on to state in paragraph [0057] that the mixture is applied on the electron transport layer 3 by a spin-coat method to form an application film that is heated at temperature of not less than 40 oC and not more than 100 oC for not less than 15 minutes and not more than 1 hour to form the light absorbing layer 5. The instant specification finally states in paragraph [0058] that the mixture solution may contain a quencher material such as tin fluoride. Therefore, it appears that the tin fluoride is added to the mixture that was heated to not less than 40 oC and not more than 180 oC, such that it is unclear why the tin fluoride additive in the instant specification would not evaporate according to applicant. Indeed, in paragraph [0092] of the instant specification in an example, SnF2 is added along with the other components of the precursor solution to form a mixture solution prior to forming an application film. 
Further, Wang discloses the precursor solution is heated at a temperature between 80 and 200 oC (corresponding to instant’s heating of the liquid mixture) (step S3 on page 3) and then the perovskite material is formed by heating between 50 and 400 oC (corresponding to instant’s heating to form the application film) (step S4 on page 4), such that Wang’s temperatures appear to overlap with the instant specification’s disclosure. 
Applicant further argues that Wang only disclosed the concentration of tin fluoride in the precursor solution, such that the concentration of tin fluoride in the final product is unclear. However, it is noted that the instant specification discloses in paragraph [0096] that the quencher material such as tin fluoride has a concentration of not less than 0.05 mol/L and not more than 0.4 mol/L, where Wang discloses the additive SnF2 to be 0.01 to 1 mol/L of the precursor solution, as set forth in the Office Action, such that selection of overlapping ranges was applied as the motivation for the disclosed amount of additive to be used as taught by Wang.
Additionally, the claimed molar ratio of the tin fluoride to the perovskite compound has been determined to be a result effective variable, as set forth above. 
Therefore, the arguments were not found to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721